                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

L. YVONNE BROWN,

            Plaintiff,

v.                                  Case No:   2:18-cv-157-FtM-29MRM

FLORIDA      GULF       COAST
UNIVERSITY      BOARD      OF
TRUSTEES,   KEN    KAVANAGH,
individually and in official
capacity,    KARL     SMESKO,
individually and in official
capacity, RODERICK ROLLE,
individually and in official
capacity, and KELLY BROCK,
individually and in official
capacity,

            Defendants.


                             OPINION AND ORDER

     This matter comes before the Court on defendants' Motion to

Dismiss (Doc. #95) filed on January 31, 2019.              Plaintiff filed a

Response (Doc. #98) on February 25, 2019.             For the reasons set

forth below, the motion is granted.

                                         I.

     This    case   arises    out   of    Plaintiff   L.     Yvonne   Brown’s

(Plaintiff) suspension from the Florida Gulf Coast University

(FGCU) women’s basketball team.          According to the Second Amended

Complaint (Doc. #77): In the fall of 2017, Plaintiff enrolled at

FGCU and was a member of the FGCU women’s basketball team.               (Id.
¶ 8.)     During the spring 2018 semester at FGCU, Plaintiff was a

student in a Biology II lab class taught by Professor Roderick

Rolle (Defendant Rolle).        (Id.)   As was customary in the class,

Defendant Rolle assigned Plaintiff a lab partner with whom she

collaborated     on   lab   assignments.      (Id.   ¶¶    16,   21.)    Soon

thereafter, Plaintiff’s relationship with Defendant Rolle “took a

dramatic turn for the worse . . . .”          (Id. ¶ 9.)

     On January 29, 2018, Plaintiff approached Defendant Rolle and

asked him if there was anything she and her lab partner could do

to make up for a low grade they received on a previous assignment.

(Id. ¶ 34.)     Defendant Rolle responded by informing Plaintiff that

it would “be impossible for her, as a woman, to pass his lab class

and play basketball [because] basketball and his . . . class ‘do

not coincide.’”       (Id.)     Defendant Rolle further stated that,

because    he   believed    Plaintiff   was   negatively     affecting   her

partner’s performance in class, he intended to partner Plaintiff

with a student who had never attended class.               (Id.)   Plaintiff

rejected that arrangement and “strongly rebuked [Defendant] Rolle

for saying she couldn't pass his class and play basketball and for

implying that [Plaintiff] was the reason for the low grade . . .

as opposed to [Plaintiff’s] lab partner . . . .”           (Id.)   Defendant

Rolle then told Plaintiff that he would not give Plaintiff credit

for assignments she completed if she was not “physically present




                                   - 2 -
in his class for his instruction given on that particular []

assignment.”     (Id.)

     On January 29, 2018, after her dispute with Defendant Rolle,

Plaintiff met with Defendant Rolle’s supervisor, Dr. Clifford

Renk, the Chair of the Biology Department at FGCU, and “complained

about the treatment she had just received” in Defendant Rolle’s

class.    (Id. ¶ 35.)     On January 30, 2018, Defendant Rolle changed

Plaintiff’s grade on lab assignments #2 and #3 from 100% to 0%.

(Id. ¶ 57.)       On January 31, 2018, Kelly Brock (Defendant Brock),

the Assistant Athletic Director at FGCU, filed a complaint against

Plaintiff with Karl Smesko (Defendant Smesko), the head-coach of

the FGCU women’s basketball team.            (Id. ¶¶ 4, 40.)         Defendant

Brock alleged in the complaint that Plaintiff “used the property

of someone else without their permission in the FGCU student-

athlete academic center” and “caused a disruption . . . in the

student-athlete academic center.”          (Id. ¶ 40.)

     On February 5, 2018, Plaintiff asked Defendant Rolle how she

could turn in two assignments (lab assignments #4 and #5) because

Plaintiff was “in the midst of an FGCU women's basketball road

trip”    when   those    assignments   became   due.     (Id.   ¶¶   41,   47.)

Defendant Rolle “did not respond and walked away from [Plaintiff].”

(Id. ¶ 47.)      Also on February 5, 2018, Plaintiff “was forced to

submit her grades to” Defendant Brock.           (Id. ¶ 48.)     On February

7, 2018, Defendant Smesko informed Plaintiff that she “was being



                                   - 3 -
suspended immediately” from the women’s basketball team because of

her “‘poor academic performance. . . .’”               (Id. ¶ 50.)

      On February 7, 2018, “after [Plaintiff] returned from her

road trip” with the FGCU women’s basketball team, Plaintiff turned

in her completed submissions for lab assignments #4 and #5.                       (Id.

¶¶ 51, 58.)      Defendant Rolle “refused to give [Plaintiff] credit”

for these assignments because she could have submitted them before

she left on the trip with the FGCU women’s basketball team.                       (Id.

¶   58.)    On    February    11,    2018,       Defendant     Rolle   “instructed

[Plaintiff] to turn in all future assignments before leaving for

a women's basketball road trip.”             (Id.)

      Defendant    Brock     ultimately        dismissed     Plaintiff   from     the

Athletic Academic Advising Center.               (Id. ¶ 62.)     On June 22, 2018,

Defendant   Smesko       executed    a    declaration,       providing     that    he

suspended Plaintiff from the FGCU women’s basketball team “due to

[Plaintiff’s]     poor    academic       performance”      and   because    of    the

“misconduct alleged by [Defendant] Brock.”                     (Id. ¶ 54.)        This

lawsuit followed.

                                         II.

      Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”              Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not



                                         - 4 -
do.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).           To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”               Id. at 555.        See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                          This requires

“more       than    an   unadorned,        the-defendant-unlawfully-harmed-me

accusation.”         Ashcroft       v.    Iqbal,    556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals    of   the    elements       of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s       liability     fall    short         of    being      facially

plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).              Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                           Iqbal, 556

U.S. at 679.



                                          - 5 -
       A pleading drafted by a party proceeding pro se, like the

Amended Complaint at issue here, is held to a less stringent

standard than one drafted by an attorney, and the Court will

construe the allegations contained therein liberally.                    Jones v.

Fla.       Parole   Comm’n,   787     F.3d   1105,   1107   (11th     Cir.   2015).

Nevertheless, “a pro se pleading must suggest (even if inartfully)

that there is at least some factual support for a claim; it is not

enough just to invoke a legal theory devoid of any factual basis.”

Id.    Put simply, even a pro se complaint must set forth claims the

Court has the power to resolve and allege facts showing that each

cause of action is facially plausible.

                                        III.

       The Second Amended Complaint asserts seven claims against the

FGCU Board of Trustees (the FGCUBOT) and Defendants Kavanagh,

Smesko,       Rolle,   and    Brock    in    their   official   and    individual

capacities1 for: Violation of Plaintiff’s procedural due process



       The Second Amended Complaint is unclear as to whether
       1

Plaintiff asserts claims against Defendants Kavanagh, Smesko,
Rolle, and Brock in their official capacities, individual
capacities, or both. Because Plaintiff previously asserted her
claims against these defendants in both their official and
individual capacities, the Court construes the claims asserted
here as being both official and individual capacity claims. Hobbs
v. Roberts, 999 F.2d 1526, 1528 (11th Cir. 1993)(“Where [a]
complaint is unclear on whether officials are sued personally, in
their official capacity, or both, courts must look to the course
of the proceedings which will typically indicate the nature of the
liability sought to be imposed.” (citation and quotation
omitted)(emphasis in original)).



                                        - 6 -
rights pursuant to 42 U.S.C. § 1983 (Count I), violation of

Plaintiff’s     equal    protection    rights    pursuant    to    Section    1983

(Count II), violation of the Higher Education Act of 1965 (Count

III), retaliation (Count IV), judicial review pursuant to the

Administrative Procedure Act (Count V), a claim for various forms

of declaratory relief (Count VI), and injunctive relief (Count

VII).2

     Defendants now move to dismiss the entire Second Amended

Complaint because (1) Plaintiff’s claims are barred by sovereign

immunity; and (2) the Second Amended Complaint otherwise fails to

state    a   legally    sufficient    cause   of   action.        The   sovereign

immunity analysis differs depending on whether the claim at issue

is asserted against Defendants Kavanagh, Smesko, Rolle, and Brock

in   their    official     or   individual      capacities.        Thus,     where

appropriate,     the    Court   separately    addresses     the    official    and

individual capacity claims below.

A.   The Section 1983 Claims (Counts I and II)

     Sovereign immunity “is the privilege of the sovereign not to

be sued without its consent.”         Va. Office for Prot. & Advocacy v.

Stewart, 563 U.S. 247, 253 (2011).            A component of this sovereign




     2 Although the Second Amended Complaint does not number each
claim against Defendants, the Court treats each identifiable claim
asserted against Defendants as an individual Count and has numbered
them accordingly.



                                      - 7 -
immunity is set forth in the Eleventh Amendment to the United

States Constitution, which provides that:

     The Judicial power of the United States shall not be
     construed to extend to any suit in law or equity,
     commenced or prosecuted against one of the United States
     by Citizens of another State, or by Citizens or Subjects
     of any Foreign State.

U.S. Const. amend. XI.    This Eleventh Amendment sovereign immunity

“bars federal courts from entertaining suits against states” and

arms of the state.       Abusaid v. Hillsborough Cty. Bd. of Cty.

Comm'rs, 405 F.3d 1298, 1302 (11th Cir. 2005).        However, “[t]he

Eleventh Amendment bar to suit is not absolute.”     Port Auth. Trans-

Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990).         “States may

consent to suit in federal court . . . and, in certain cases,

Congress may abrogate the States' sovereign immunity.”      Id.

     “[G]iven how tightly Florida's government controls its public

education   system,”   boards   of   trustees   of   Florida’s    state

universities are “arms of the State of Florida.”     Univ. of S. Fla.

Bd. of Trustees v. CoMentis, Inc., 861 F.3d 1234, 1237 (11th Cir.

2017) (internal quotation omitted); Crisman v. Fla. Atl. Univ. Bd.

of Trs., 572 F. App’x 946 (11th Cir. 2014).     As such, absent waiver

or abrogation by Congress, the FGCUBOT is entitled to Eleventh

Amendment sovereign immunity against Plaintiff’s Section 1983

claims.   Abusaid, 405 F.3d at 1302.




                                - 8 -
     1.        The Section 1983 Claims Against the FGCUBOT

     “Congress has not abrogated states' immunity from § 1983

suits.”       Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d

1282, 1301 (11th Cir. 2007) (citation omitted).                Further, “Florida

has not waived its immunity with regard to such suits.”                     Wusiya

v. City of Miami Beach, 614 F. App'x 389, 393 (11th Cir. 2015).

Thus,    in    its    Opinion   and    Order    (Doc.   #73,   p.   10)   granting

Defendants’ previous motion to dismiss (Doc. #51), the Court found

Plaintiff’s Section 1983 claims against the FGCUBOT barred by

sovereign immunity and dismissed those claims with prejudice.3

Plaintiff now reasserts her Section 1983 claims against the FGCUBOT

and argues they are not barred by sovereign immunity because

“Congress has enacted a partial waiver as to judicial review under

the Administrative Procedure Act.”              (Doc. #77 ¶ 67.)

     The Administrative Procedure Act (APA) “provides for judicial

review of federal agency actions and allows federal courts to

enjoin authorities of the United States government.”                Citizens for

Smart Growth v. Sec'y of Dep't of Transp., 669 F.3d 1203, 1210

(11th     Cir.       2012)(citations     omitted).        Except     in   limited



     3 The sovereign immunity exception for claims against state
officials seeking prospective declaratory or injunctive relief
discussed infra does not apply to the FGCUBOT. See Seminole Tribe
of Fla. v. Fla. Dep't of Revenue, 750 F.3d 1238, 1243 (11th Cir.
2014)(“Florida, an unconsenting State, is immune from suit
regardless of the nature of the relief sought.” (citation and
quotations omitted)).



                                        - 9 -
circumstances not present here, “the APA does not apply to state

agencies” such as the FGCUBOT.          Id.    Accordingly, Plaintiff’s

Section 1983 claims against the FGCUBOT are barred by sovereign

immunity and dismissed with prejudice for the reasons previously

stated by the Court.

       2.   The Section 1983 Claims against Defendants Kavanagh,

            Smesko, Rolle, and Brock in their Official Capacities

       Where an arm of the state is entitled to Eleventh Amendment

sovereign immunity, that immunity also generally extends to claims

against its officials in their official capacities.            Melton v.

Abston, 841 F.3d 1207, 1233 (11th Cir. 2016).        State officials are

not entitled to such immunity, however, when a plaintiff seeks

“prospective injunctive or declaratory relief. . . .”          Fla. Ass'n

of Rehab. Facilities, Inc. v. State of Fla. Dep't of Health &

Rehab. Servs., 225 F.3d 1208, 1220 (11th Cir. 2000).

       To determine whether this exception applies, the Court “need

only    conduct   a   straightforward     inquiry   into   whether   [the]

complaint alleges an ongoing violation of federal law and seeks

relief properly characterized as prospective.”         Verizon Md., Inc.

v. Pub. Serv. Comm'n of Md., 535 U.S. 635, 645 (2002) (citation

and quotation omitted).     “[R]equests for reinstatement constitute

prospective injunctive relief . . . and, thus, are not barred by

the Eleventh Amendment.”     Lane v. Cent. Ala. Cmty. Coll., 772 F.3d

1349, 1351 (11th Cir. 2014).



                                 - 10 -
     Here,        Plaintiff      alleges     that,      because     of        ongoing

constitutional violations, she is entitled to benefits wrongly

terminated (her membership on the FGCU women’s basketball team and

access to the Athletic Academic Advising Center) and seeks to have

those benefits reinstated.          Thus, Plaintiff’s Section 1983 claims

against Defendants Kavanagh, Smesko, Rolle, and Brock in their

official capacities for this prospective relief are not barred by

the Eleventh Amendment.            Lane, 772 F.3d at 1351.               The Court

therefore    addresses     the    merits    of    Plaintiff’s     procedural     due

process and equal protection claims below.

             a.     The Procedural Due Process Claim Against Defendants

                    Kavanagh,     Smesko,    Rolle,     and     Brock    in    their

                    Official Capacities (Count I)

     Plaintiff alleges she was deprived of procedural due process

when she was (1) suspended from the FGCU women’s basketball team

and (2) barred from accessing the Athletic Academic Advising Center

without notice and a hearing.          Defendants argue Count I should be

dismissed because Plaintiff failed to allege that she sought all

available state remedies before filing the instant procedural due

process claim.       The Court agrees.

     To state a Section 1983 claim for the denial of procedural

due process, a plaintiff must allege (1) a deprivation of a

constitutionally protected property or liberty interest; (2) state

action;   and     (3)   constitutionally         inadequate   process.    J.R.     v.



                                     - 11 -
Hansen, 736 F.3d 959, 965 (11th Cir. 2013); Miccosukee Tribe of

Indians v. United States, 716 F.3d 535, 559 (11th Cir. 2013).                A

claim for denial of procedural due process is actionable under

Section 1983 “only when the state refuses to provide a process

sufficient to remedy the procedural deprivation.”               McKinney v.

Pate, 20 F.3d 1550, 1557 (11th Cir. 1994).             “It is the state's

failure to provide adequate procedures to remedy the otherwise

procedurally flawed deprivation of a protected interest that gives

rise to a federal procedural due process claim.”                 Cotton v.

Jackson, 216 F.3d 1328, 1331 (11th Cir. 2000) (citations omitted).

Thus, “the mere failure to follow state procedures does not

necessarily rise to the level of a violation of federal procedural

due process rights.”      Maddox v. Stephens, 727 F.3d 1109, 1124 n.

15 (11th Cir. 2013).

     Here, Plaintiff asserts that there are no adequate state

remedies for reviewing her suspension from the women’s basketball

team and dismissal from the Athletic Academic Advising Center

because     (1)    suspensions      cannot   be     appealed    to    FGCU’s

Intercollegiate Athletic Reinstatement Appeals Committee and thus

her suspension from the women’s basketball team cannot be reviewed

by a state court; and (2) Plaintiff “has no right to appeal” her

dismissal   from   the   Athletic    Academic     Advising   Center   to   any

department within FGCU and thus her dismissal cannot be reviewed

by a state court.     (Doc. #77 ¶ 68.)



                                    - 12 -
        Plaintiff’s        bald    legal    conclusions       are   insufficient      to

plausibly allege that Defendants’ actions are not subject to

certiorari review in state court.                  See e.g. Decker v. Univ. of W.

Fla.,    85   So.     3d    571,   572     (Fla.    1st     DCA   2012)(finding      that

certiorari         review    is    “[t]he     proper      remedy”    for    review    of

“disciplinary sanctions against [a student] for a violation of the

university's Academic Misconduct Code”); Couchman v. Univ. of

Cent. Fla., 84 So. 3d 445, 446 (Fla. 5th DCA 2012)(noting that the

“proper remedy” for a university student “seeking review of [a

university’s] decision to impose certain disciplinary sanctions .

.   .    is   to     seek     certiorari       review”       (citations     omitted)).

Accordingly, because Plaintiff has not plausibly alleged that the

state “refuse[d] to provide a process sufficient to remedy [her]

procedural deprivation,” and since Florida law establishes the

existence of such a remedy, Plaintiff has failed to state a legally

sufficient procedural due process claim pursuant to Section 1983.

McKinney, 20 F.3d at 1557.                 Count I is therefore dismissed with

prejudice as to Defendants Kavanagh, Smesko, Rolle, and Brock in

their official capacities.

              b.     The     Equal    Protection       Claim      Against   Defendants

                     Kavanagh,       Smesko,       Rolle,     and   Brock   in    their

                     Official Capacities (Count II)

        Although not alleged in detail, Plaintiff appears to assert

that Defendants violated her equal protection rights.                            To the



                                           - 13 -
extent that Plaintiff does assert an equal protection claim, the

Court construes such a claim to be based upon the “class of one”

theory of equal protection.

     A class of one claim is implicated “where the plaintiff

alleges that she has been intentionally treated differently from

others similarly situated and that there is no rational basis for

the difference in treatment.”              Vill. of Willowbrook v. Olech, 528

U.S. 562, 564 (2000); Griffin Indus., Inc. v. Irvin, 496 F.3d 1189,

1201 (11th Cir. 2007).          In a class of one equal protection claim,

a plaintiff must allege the existence of a similarly situated

individual who was treated more favorably than the plaintiff

herself.         Griffin   Indus.,    Inc.,    496   F.3d    at   1204–05.      This

requires     a    plaintiff     to    demonstrate     that    she    was     treated

differently than a comparator who is “prima facie identical in all

relevant respects.”          Id. at 1204 (citation and quotation omitted).

     Here,       Plaintiff    has    not   identified   a    comparator      who   is

similarly situated to her in all relevant respects, nor has she

alleged how she was treated differently from that comparator.

Thus, Plaintiff has failed to plausibly state an equal protection

claim pursuant to Section 1983 and Count II is therefore dismissed

without prejudice as to Defendants Kavanagh, Smesko, Rolle, and

Brock in their official capacities.




                                       - 14 -
     3.     The Section 1983 Claims against Defendants Kavanagh,

            Smesko, Rolle, and Brock in their Individual Capacities

     As to Plaintiff’s Section 1983 claims against Defendants

Kavanagh, Smesko, Rolle, and Brock in their individual capacities,

the individual Defendants “are not entitled to sovereign immunity

when they are sued in their individual capacities under Section

1983.”    Melton, 841 F.3d at 1234 (emphasis in original) (citation

omitted).     However, because Plaintiff has failed to state a

legally sufficient claim for procedural due process and equal

protection violations, as discussed supra, Count I is dismissed

with prejudice as to Defendants Kavanagh, Smesko, Rolle, and Brock

in their individual capacities and Count II is dismissed without

prejudice as to Defendants Kavanagh, Smesko, Rolle, and Brock in

their individual capacities.

B.   The Higher Education Act of 1965 Claim (Count III)

     Count III is a claim against Defendants for violation of the

Higher Education Act of 1965 (the HEA).      It asserts that Defendants

violated    Plaintiff’s   free   speech   rights   under   the   HEA   when

Defendants suspended Plaintiff from the women’s basketball team

and dismissed Plaintiff from the Athletic Academic Advising Center

after Plaintiff complained to Defendant Rolle’s supervisor that

Defendant Rolle failed to credit Plaintiff’s assignments pursuant

to the FGCU Authorized Absence Policy.      Defendants argue Count III




                                 - 15 -
should be dismissed because the HEA does not confer a private right

of action.    The Court agrees.

     The HEA “provides an enforcement scheme which gives the

Secretary    of   Education   wide-ranging   regulatory   authority   to

enforce the provisions of the HEA.”        McCulloch v. PNC Bank Inc.,

298 F.3d 1217, 1221 (11th Cir. 2002)(citations omitted).         While

the HEA’s purpose is “to benefit students by making educational

opportunities available to them,” its enactment is “not tantamount

to an expression of legislative intent in favor of equipping

students with a private right of action . . . .”      Id. at 1222.    As

a result, “the statutory text and structure of the HEA does not .

. . create a private right of action in favor of [] students.”

Id. at 1223 (11th Cir. 2002); see also Bennett v. Premiere Credit

of N. Am., LLC, 504 F. App'x 872, 875 (11th Cir. 2013) (“[I]t is

well-settled that the HEA does not expressly provide . . . a

private right of action” and confers “no implied private right of

action.” (quotation and citations omitted)).      Accordingly, because

the HEA provides for no private right of action, Count III is

dismissed with prejudice.4




     4 Defendants also argue that Count III against the FGCUBOT is
barred by sovereign immunity. However, because the HEA confers
no private right of action, the Court need not reach the issue of
sovereign immunity.



                                  - 16 -
C.   The Retaliation Claim (Count IV)

     Plaintiff asserts that Defendants retaliated against her

after   she    complained     to    Defendant    Rolle’s    supervisor   that

Defendant Rolle failed to credit her assignments pursuant to the

FGCU Authorized Absence Policy.            The Court previously construed

Plaintiff’s retaliation claim as arising under Title IX of the

Education Amendments of 1972 (Doc. #73, pp. 19-20), but Plaintiff

now expresses that her claims against Defendants should not be

interpreted as arising under Title IX in “any way, shape, form, or

fashion.”     (Doc. #77, pp. 1-2.)

     To the extent Plaintiff asserts a retaliation claim pursuant

to the HEA, such a claim is not actionable for the reasons

discussed supra.      And because Plaintiff has not identified the

statutory basis of her retaliation claim, the Court can only

speculate as to the legal basis for the allegation in Count IV.

Accordingly, Plaintiff has failed to state a legally sufficient

retaliation claim.         See Beckwith v. Bellsouth Telecommunications

Inc.,   146   F.   App'x    368,   371   (11th   Cir.   2005)(noting   that   a

plaintiff must “identify claims with sufficient clarity to enable

the defendant to frame a responsive pleading” (citation omitted)).

Count IV is therefore dismissed without prejudice.

D.   The Judicial Review of Agency Action Claim (Count V)

     Count V asserts that Defendants violated Plaintiff’s “right

to judicial review of agency actions” pursuant to the APA when



                                     - 17 -
Defendants suspended Plaintiff from the FGCU women’s basketball

team and dismissed her from the Athletic Academic Advising Center

without notice, a hearing, or an opportunity to appeal.   (Doc. #77

¶ 71.)     As discussed supra, however, the APA “provides for

judicial review of federal agency actions” and “does not apply to

state agencies” such as the FGCUBOT.    Citizens for Smart Growth,

669 F.3d at 1210 (emphasis added).   Count V is therefore dismissed

with prejudice.

E.   The Claim for Declaratory Relief (Count VI)

     Plaintiff asserts a claim for various forms of declaratory

relief and requests a Court order declaring, inter alia, that: (1)

Plaintiff’s grade on lab assignment #1 is “materially understated

by [Defendant] Rolle” (Doc. #77 ¶ 56); (2) Plaintiff did not

violate the FGCU Authorized Absence policy and “is entitled to

full credit” on lab assignments #2, #3, #4, and #5 (Id. ¶ 59); (3)

Plaintiff is entitled to notice and a hearing before the FGCU

Student Conduct Office; (4) Defendant Brock’s complaints about

Plaintiff are “unsubstantiated [] and unfounded” (Id. ¶ 62); (5)

Defendant Smesko’s declaration about Plaintiff is “unsubstantiated

[] and patently false” (Id. ¶ 61); (6) Plaintiff was entitled to

notice and a hearing pursuant to FGCU internal regulations before

she could be suspended from the FGCU women’s basketball team and

dismissed from the Athletic Academic Advising Center; and (7)

Defendant Rolle violated the Authorized Absence Policy.   Plaintiff



                              - 18 -
argues she is entitled to these various declaratory judgments

pursuant to the Declaratory Judgment Act.

     The Declaratory Judgment Act provides that a court “may

declare the rights and other legal relations of any interested

party seeking such declaration . . . .”        28 U.S.C. § 2201.    It is

“an enabling Act, which confers a discretion on the courts rather

than an absolute right upon the litigant.”        Wilton v. Seven Falls

Co., 515 U.S. 277, 287 (1995)(quotation and citations omitted).

Thus, the Declaratory Judgment Act “only gives the federal courts

competence to make a declaration of rights; it does not impose a

duty to do so.”      Ameritas Variable Life Ins. Co. v. Roach, 411

F.3d 1328, 1330 (11th Cir. 2005).       In addition, the “operation of

the Declaratory Judgement Act is procedural only” and “does not

enlarge the jurisdiction of the federal courts . . . .”                 GTE

Directories Pub. Corp. v. Trimen Am., Inc., 67 F.3d 1563, 1567

(11th Cir. 1995).     Accordingly, “a suit brought under the Act must

state    some   independent   source   of   jurisdiction,   such   as   the

existence of diversity or the presentation of a federal question.”

Borden v. Katzman, 881 F.2d 1035, 1037 (11th Cir. 1989).

     Here, as set forth above, the Court has dismissed all Counts

over which the Court has federal question jurisdiction5, and the

Court is aware of no “independent source of jurisdiction” for Count


     5   Plaintiff does not plead diversity jurisdiction in this
case.



                                 - 19 -
VI’s claim for declaratory relief.       Id.   To the extent that this

claim arises under Florida law, the Court declines to exercise

supplemental jurisdiction over this state law claim.         Raney v.

Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004)(noting

that the Eleventh Circuit “encourage[s] district courts to dismiss

any remaining state claims when . . . the federal claims have been

dismissed prior to trial” (citation omitted)).

     Because the Court is aware       of   no independent   basis for

exercising jurisdiction over Count VI’s claim for declaratory

relief – and Plaintiff cites to no authority in support thereof –

Count VI is dismissed without prejudice.           Ishler v. Internal

Revenue, 237 F. App'x 394, 397 (11th Cir. 2007)(holding that a

court is “without jurisdiction to consider” claims pursuant to the

Declaratory Judgment Act where “federal question jurisdiction and

diversity jurisdiction [are] . . . lacking”).

F.   The Injunctive Relief Claim (Count VII)

     Plaintiff asserts a claim for injunctive relief against the

FGCUBOT and Defendants Kavanagh, Smesko, Rolle, and Brock in their

official and individual capacities.      Specifically, Plaintiff seeks

a Court order requiring Defendants to reinstate Plaintiff to the

FGCU women’s basketball team.     The Court construes this claim as

a request for a preliminary injunction.

     A preliminary injunction “is an extraordinary and drastic

remedy . . . .”   Zardui-Quintana v. Richard, 768 F.2d 1213, 1216



                                - 20 -
(11th Cir. 1985) (citation and quotation omitted).                  To be entitled

to a preliminary injunction, a movant must establish (1) “a

substantial likelihood of success on the merits; (2) irreparable

injury will be suffered unless the injunction issues; (3) the

threatened injury to the movant outweighs whatever damage the

proposed injunction may cause the opposing party; and (4) if

issued,       the    injunction     would   not    be    adverse   to   the    public

interest.”          Am. Civil Liberties Union of Fla., Inc. v. Miami-Dade

Cty. Sch. Bd., 557 F.3d 1177, 1198 (11th Cir. 2009) (citation and

quotation omitted).

       As discussed supra, Plaintiff has failed to state a claim

upon       which    relief   may   be   granted.        Thus,   Plaintiff     has   not

established a substantial likelihood of success on the merits and

is therefore not entitled to a preliminary injunction.                              Id.

Plaintiff has also failed to address any of the four factors to

warrant the issuance of a preliminary injunction as required by

Local Rule 4.05(b)(4).             Wall v. Ferrero, 142 F. App’x. 405 (11th

Cir. 2005).6         Thus, Count VII is dismissed without prejudice.




       Local Rule 4.05(b)(4) provides that a party seeking a
       6

preliminary injunction “must address the following issues: (i) the
likelihood that the moving party will ultimately prevail on the
merits of the claim; (ii) the irreparable nature of the threatened
injury and the reason that notice cannot be given; (iii) the
potential harm that might be caused to the opposing parties or
others if the order is issued; and (iv) the public interest, if
any.”



                                         - 21 -
       In   its   previous     Opinion   and    Order,    the   Court   dismissed

Plaintiff’s First Amended Complaint and detailed the First Amended

Complaint’s       deficiencies.     Plaintiff,      however,     has    failed   to

resolve those deficiencies and has again filed an insufficient

pleading.      In light of Plaintiff’s pro se status, the Court will

afford Plaintiff one last opportunity to file a Third Amended

Complaint that fixes the pleading deficiencies discussed herein;

no further amendments will be permitted.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       1.    Defendants' Motion to Dismiss (Doc. #95) is GRANTED.

       2.    Count I is dismissed with prejudice as to the Florida

Gulf   Coast      University    Board    of    Trustees   and   defendants       Ken

Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       3.    Count II is:

             a.     Dismissed with prejudice as to the Florida Gulf

                    Coast University Board of Trustees; and

             b.     Dismissed without prejudice as to defendants Ken

                    Kavanagh, Karl Smesko, Roderick Rolle, and Kelly

                    Brock in their official and individual capacities.

       4.    Count III is dismissed with prejudice as to the Florida

Gulf   Coast      University    Board    of    Trustees   and   defendants       Ken




                                     - 22 -
Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       5.   Count IV is dismissed without prejudice as to the Florida

Gulf   Coast   University   Board   of   Trustees   and   defendants   Ken

Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       6.   Count V is dismissed with prejudice as to the Florida

Gulf   Coast   University   Board   of   Trustees   and   defendants   Ken

Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       7.   Count VI is dismissed without prejudice as to the Florida

Gulf   Coast   University   Board   of   Trustees   and   defendants   Ken

Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       8.   Count VII is dismissed without prejudice as to the

Florida Gulf Coast University Board of Trustees and defendants Ken

Kavanagh, Karl Smesko, Roderick Rolle, and Kelly Brock in their

official and individual capacities.

       9.   Plaintiff may file a Third Amended Complaint within

FOURTEEN (14) DAYS of this Opinion and Order.       If Plaintiff chooses

to amend, the Third Amended Complaint may not include any claim

which has been dismissed with prejudice.




                                - 23 -
    DONE and ORDERED at Fort Myers, Florida, this   13th   day

of May, 2019.




Copies:
Parties and Counsel of Record




                                - 24 -
